
	
		I
		111th CONGRESS
		2d Session
		H. R. 4422
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Education and Labor and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Minority Entrepreneurship and Business
		  Development Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Entrepreneurship and Business
			 Development Act.
		2.Minority
			 Entrepreneurship and Business Entreprise Center Grant Program
			(a)In
			 generalThe Director may make
			 grants to an eligible educational institution or an eligible association or
			 organization—
				(1)to assist in
			 establishing an entrepreneurship curriculum for studies; and
				(2)for placement of a
			 Minority Business Entreprise Center within the educational institution,
			 association, or organization.
				(b)Use of
			 funds
				(1)Curriculum and
			 capacity training requirementAn eligible educational institution,
			 association, or organization receiving a grant under this section shall develop
			 a curriculum and capacity training requirement that includes training in
			 various skill sets needed by successful entrepreneurs, including—
					(A)business
			 management and marketing, financial management and accounting, marketing
			 analysis and competitive analysis, and innovation and strategic planning;
			 and
					(B)additional entrepreneurial skill sets
			 specific to the needs of the student population and the surrounding community,
			 as determined by the institution.
					(2)Minority
			 Business Enterprise Center RequirementEach eligible educational institution,
			 association or organization receiving a grant under this section shall open a
			 Minority Business Enterprise Center that follows the duties as prescibed by the
			 Director of the Minority Business Development Agency.
				(c)Grant
			 awards
				(1)In
			 generalThe Director may not
			 award a grant under this section to a single eligible educational institution,
			 association or organization—
					(A)in excess of $1,500,000 in any fiscal year;
			 or
					(B)for a term of more than 3 years.
					(2)Limitation on
			 use of fundsFunds made
			 available under this section may not be used for—
					(A)any purpose other than those associated
			 with the direct costs incurred by the eligible educational institution,
			 association or organization to—
						(i)develop and implement the curriculum
			 described in subsection (b)(1); or
						(ii)organize and operate a minority business
			 enterprise center, as described subsection (b)(2); or
						(B)building expenses, administrative travel
			 budgets, or other expenses not directly related to the costs described in
			 subparagraph (A).
					(d)Matching
			 requirementGrants made under
			 this Act shall require a private matching grant of 15 percent.
			(e)Report
				(1)In
			 generalNot later than 120
			 days following the end of the fiscal year of each year in which funds are made
			 available for grants under this section, the Director shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives, a report
			 evaluating the success of the program under this section during the preceding
			 fiscal year.
				(2)Contents of
			 reportEach report under
			 paragraph (1) shall include—
					(A)a description of each entrepreneurship
			 program developed with grant funds, the date of the award, and the number of
			 participants in each such program;
					(B)the number of small business assisted
			 through the minority business enterprise center with grant funds; and
					(C)data regarding the economic impact of
			 minority business enterprise center with grant funds.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $40,000,000 for each of
			 fiscal years 2010 through 2012, to remain available until expended.
			(g)Limitation on
			 use of fundsThe Director
			 shall carry out this section only with amounts appropriated in advance
			 specifically to carry out this section.
			3.Office of
			 Minority Entrepreneurship and Business Development
			(a)Office of
			 Minority Entrepreneurship and Business DevelopmentThere
			 is established in the Minority Business Development Agency an Office of
			 Minority Entrepreneurship and Business Development, which shall be administered
			 by an Associate Director for Minority Entrepreneurship and Business Development
			 appointed under section 3(b)(1) (in this section referred to as the
			 Associate Director).
			(b)Associate
			 Director for Minority Entrepreneurship and Business DevelopmentThe Associate Director shall—
				(1)be—
					(A)an appointee in the Senior Executive
			 Service who is a career appointee; or
					(B)an employee in the competitive
			 service;
					(2)increase the proportion of counseling and
			 training that goes to minority start-ups and the Agency’s entrepreneurial
			 development programs;
				(3)increase the proportion of the Agency’s
			 contracts to minority entrepreneur and new businesses;
				(4)work with the partners of the Agency, trade
			 associations, and business groups to identify and carry out policies and
			 procedures to more effectively market the resources of the Agency to new and
			 small minority-owned businesses;
				(5)ensure that the Agency’s district offices
			 and regional offices have adequate staff, funding, and other resources to
			 market the grant program to newly formed and emerging minority-owned businesses
			 and eligible institutions of higher education;
				(6)report to and be responsible directly to
			 the Director.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section—
				(1)$7,000,000 for fiscal year 2010;
				(2)$7,000,000 for fiscal year 2011; and
				(3)$7,000,000 for fiscal year 2012.
				4.DefinitionsIn this Act—
			(1)the terms Agency and
			 Director mean the Minority Small Business Development Agency and
			 the Director thereof, respectively;
			(2)the term eligible association or
			 organization means an association or organization that—
				(A)is—
					(i)a minority business association described
			 under paragraph (3) or (6) of section 501(c) of the Internal Revenue Code of
			 1986 and exempt from taxation under section 501(a) of such Code; or
					(ii)a foundation of minority business
			 associations described under section 501(c)(3) of the Internal Revenue Code of
			 1986 and exempt from taxation under section 501(a) of such Code; and
					(B)has been in existence for at least the
			 5-year period before the date of awarding a grant under section 2;
				(3)the term eligible educational
			 institution means an institution that is—
				(A)a public or private institution of higher
			 education (including any land-grant college or university, any college or
			 school of business, engineering, commerce, or agriculture, or community college
			 or junior college) or any entity formed by 2 or more institutions of higher
			 education; and
				(B)a—
					(i)historically Black college;
					(ii)Hispanic-serving institution;
					(iii)Asian-serving institution;
					(iv)Native Hawaiian-serving institution;
			 or
					(v)tribal college;
					(4)the term historically Black
			 college means a part B institution, as that term is defined in section
			 322 of the Higher Education Act of 1965 (20 U.S.C. 1061);
			(5)the term Hispanic-serving
			 institution has the meaning given that term in section 502 of the Higher
			 Education Act of 1965 (20 U.S.C. 1101a);
			(6)the term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001);
			(7)the term small business
			 concern has the meaning given that term in section 3 of the Small
			 Business Act (15 U.S.C. 632); and
			(8)the term tribal college has
			 the same meaning as the term tribally controlled college or
			 university under section 2(a)(4) of the Tribally Controlled Community
			 College Assistance Act of 1978 (25 U.S.C. 1801(a)(4)).
			
